UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33864 CARDTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 76-0681190 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3250 Briarpark Drive, Suite 400 Houston, TX (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (832) 308-4000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer'' and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Common Stock, par value: $0.0001 per share.Shares outstanding on August 1, 2011: 43,553,797 CARDTRONICS, INC. TABLE OF CONTENTS Page PARTI.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 3 Notes to Consolidated Financial Statements 4 Cautionary Statement Regarding Forward-Looking Statements 30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 49 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 6. Exhibits 50 Signatures 51 When we refer to “us,” “we,” “our,” or “ours,” we are describing Cardtronics, Inc. and/or our subsidiaries. PART I. FINANCIAL INFORMATION Item 1. Financial Statements CARDTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands, excluding share and per share amounts) June 30, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,998 $ 3,189 Accounts and notes receivable, net of allowance of $286 and $507 as of June 30, 2011 and December 31, 2010, respectively 26,787 20,270 Inventory 1,770 1,795 Restricted cash 3,396 4,466 Current portion of deferred tax asset, net 13,780 15,017 Prepaid expenses, deferred costs, and other current assets 13,821 10,222 Total current assets 63,552 54,959 Property and equipment, net 162,209 156,465 Intangible assets, net 69,596 74,799 Goodwill 164,974 164,558 Deferred tax asset, net 738 715 Prepaid expenses, deferred costs, and other assets 20,338 3,819 Total assets $ 481,407 $ 455,315 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and notes payable $ 3,326 $ 3,076 Current portion of other long-term liabilities 24,755 24,493 Accounts payable 15,972 20,167 Accrued liabilities 50,882 50,543 Current portion of deferred tax liability, net 738 715 Total current liabilities 95,673 98,994 Long-term liabilities: Long-term debt, net of related discounts 244,399 251,757 Deferred tax liability, net 16,276 10,268 Asset retirement obligations 29,052 26,657 Other long-term liabilities 32,899 23,385 Total liabilities 418,299 411,061 Commitments and contingencies Stockholders’ equity: Common stock, $0.0001par value; 125,000,000shares authorized; 49,121,869 and 48,396,134 shares issued as of June 30, 2011 and December 31, 2010, respectively; 43,401,326 and 42,833,342 shares outstanding as of June 30, 2011 and December 31, 2010, respectively 4 4 Additional paid-in capital 225,361 213,754 Accumulated other comprehensive loss, net (70,347) (65,053) Accumulated deficit (40,768) (55,963) Treasury stock; 5,720,543 and 5,562,792 shares at cost as of June 30, 2011 and December 31, 2010, respectively (53,209) (50,351) Total parent stockholders’ equity 61,041 42,391 Noncontrolling interests 2,067 1,863 Total stockholders’ equity 63,108 44,254 Total liabilities and stockholders’ equity $ 481,407 $ 455,315 See accompanying notes to consolidated financial statements. 1 CARDTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, excluding share and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: ATM operating revenues $ 141,429 $ 130,560 $ 274,528 $ 256,247 ATM product sales and other revenues 5,865 2,388 10,807 4,477 Total revenues 147,294 132,948 285,335 260,724 Cost of revenues: Cost of ATM operating revenues (excludes depreciation, accretion, and amortization shown separately below.See Note 1 ) 93,117 87,414 181,903 173,293 Cost of ATM product sales and other revenues 5,214 2,314 9,561 4,507 Total cost of revenues 98,331 89,728 191,464 177,800 Gross profit 48,963 43,220 93,871 82,924 Operating expenses: Selling, general, and administrative expenses 13,268 10,272 26,272 21,415 Depreciation and accretion expense 11,437 10,264 22,807 20,486 Amortization expense 3,667 3,765 7,294 7,744 Loss on disposal of assets 86 1,095 163 1,472 Total operating expenses 28,458 25,396 56,536 51,117 Income from operations 20,505 17,824 37,335 31,807 Other expense (income): Interest expense, net 4,754 7,314 9,567 14,632 Amortization of deferred financing costs and bond discounts 213 642 424 1,272 Other expense (income) 139 (332) (60) 34 Total other expense 5,106 7,624 9,931 15,938 Income before income taxes 15,399 10,200 27,404 15,869 Income tax expense 6,657 1,952 12,104 3,391 Net income 8,742 8,248 15,300 12,478 Net income attributable to noncontrolling interests 27 45 105 310 Net income attributable to controlling interests and available to common stockholders $ 8,715 $ 8,203 $ 15,195 $ 12,168 Net income per common share – basic $ 0.20 $ 0.20 $ 0.35 $ 0.29 Net income per common share – diluted $ 0.20 $ 0.19 $ 0.35 $ 0.29 Weighted average shares outstanding – basic 41,910,944 40,017,215 41,712,659 39,910,928 Weighted average shares outstanding – diluted 42,659,587 41,092,258 42,476,101 40,894,506 See accompanying notes to consolidated financial statements. 2 CARDTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30 Cash flows from operating activities: Net income $ 15,300 $ 12,478 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, accretion, and amortization expense 30,101 28,230 Amortization of deferred financing costs and bond discounts 424 1,272 Stock-based compensation expense 4,624 2,896 Deferred income taxes 11,554 1,891 Loss on disposal of assets 163 1,472 Unrealized gain on derivative instruments (519) (506) Amortization of accumulated other comprehensive losses associated with derivative instruments no longer designated as hedging instruments 232 946 Other reserves and non-cash items 678 959 Changes in assets and liabilities: (Increase) decrease in accounts and notes receivable, net (6,484) 7,525 Decrease (increase) in prepaid, deferred costs, and other current assets 60 (2,185) (Increase) decrease in inventory (333) 535 (Increase) decrease in other assets (19,024) 1,328 (Decrease) increase in accounts payable (4,382) 5,646 Increase (decrease) in accrued liabilities 558 (7,067) Decrease in other liabilities (1,913) (2,819) Net cash provided by operating activities 31,039 52,601 Cash flows from investing activities: Additions to property and equipment (23,090) (20,783) Payments for exclusive license agreements, site acquisition costs and other intangible assets (2,307) (229) Net cash used in investing activities (25,397) (21,012) Cash flows from financing activities: Proceeds from borrowings of long-term debt 107,900 — Repayments of long-term debt and capital leases (115,445) (1,277) Repayments of borrowings under bank overdraft facility, net (1,042) — Proceeds from exercises of stock options 5,931 301 Repurchase of capital stock (2,015) (1,390) Net cash used in financing activities (4,671) (2,366) Effect of exchange rate changes on cash (162) 417 Net increase in cash and cash equivalents 809 29,640 Cash and cash equivalents as of beginning of period 3,189 10,449 Cash and cash equivalents as of end of period $ 3,998 $ 40,089 Supplemental disclosure of cash flow information: Cash paid for interest, including interest on capital leases $ 9,911 $ 14,667 Cash paid for income taxes $ 1,691 $ 398 Fixed assets financed by direct debt $ — $ 542 See accompanying notes to consolidated financial statements. 3 CARDTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) General and Basis of Presentation General Cardtronics, Inc., along with its wholly- and majority-owned subsidiaries (collectively, the "Company") provides convenient automated consumer financial services through its network of automated teller machines ("ATMs") and multi-function financial services kiosks. As of June30, 2011, the Company provided services toover 37,800 devices across its portfolio, which includedover 31,600 devices located in all 50states of the United States ("U.S.") as well as in the U.S. territories of Puerto Rico and the U.S. Virgin Islands, approximately 3,300 devices throughout the United Kingdom ("U.K."), and approximately 2,900 devices throughout Mexico. Includedin the U.S.number are approximately 2,200 multi-function financial services kiosks deployed in the U.S. that, in addition to traditional ATM functions such as cash dispensing and bank account balance inquiries, perform other consumer financial services, including bill payments, check cashing, remote deposit capture (which is deposit taking at off-premise ATMs using electronic imaging), and money transfers. Also included inthe total count of 37,800 devices are approximately 4,300 devices for which the Company provides various forms of managed services solutions, which may include services such as transaction processing, monitoring, maintenance, cash management, and customer service. Through its network, the Company provides ATM management and equipment-related services (typically under multi-year contracts) to large, nationally-known retail merchants as well as smaller retailers and operators of facilities such as shopping malls and airports. The Company also partners with leading national and regional financial institutions to brand selected ATMs and financial services kiosks within its network. As of June30, 2011, over 12,300 of the Company's devices were under contract with financial institutions to place their logos on those machines, thus providing convenient surcharge-free access for their banking customers. Additionally, the Company owns and operates the Allpoint network, the largest surcharge-free ATM network within the United States (based on the number of participating ATMs). The Allpoint network, which has more than 43,000 participating ATMs, provides surcharge-free ATM access to customers of participating financial institutions that lack a significant ATM network. The Allpoint network includes a majority of the Company's ATMs in the U.S., Puerto Rico and Mexico, all of the Company's ATMs in the U.K., and over 5,000 locations in Australia through a partnership with a local ATM owner and operator in that market. Finally, the Company owns and operates an electronic funds transfer ("EFT") transaction processing platform that provides transaction processing services to its network of ATMs and financial services kiosks as well as other ATMs under managed services arrangements. Basis of Presentation This Quarterly Report on Form 10-Q (this "Form 10-Q") has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") applicable to interim financial information. Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by accounting principles generally accepted in the United States ("U.S. GAAP"), although the Company believes that the disclosures are adequate to make the information not misleading. You should read this Form 10-Q along with the Company's Annual Report on Form 10-K for the year ended December 31, 2010 ("2010 Form 10-K"), which includes a summary of the Company's significant accounting policies and other disclosures. The financial statements as of June 30, 2011 and for the three and six month periods ended June 30, 2011 and 2010 are unaudited. The Consolidated Balance Sheet as of December 31, 2010 was derived from the audited balance sheet filed in the Company's 2010 Form 10-K. In management's opinion, all normal recurring adjustments necessary for a fair presentation of the Company's interim and prior period results have been made. The results of operations for the three and six month periods ended June 30, 2011 and 2010 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year. Additionally, the financial statements for prior periods include certain minor reclassifications. Those reclassifications did not impact the Company's total reported net income or stockholders' equity. The unaudited interim consolidated financial statements include the accounts of Cardtronics, Inc. and its wholly- and majority-owned subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. Because the Company owns a majority (51.0%) interest in, and realizes a majority of the earnings and/or losses of, Cardtronics Mexico, S.A. de C.V. ("Cardtronics Mexico"), this entity is reflected as a consolidated subsidiary in the accompanying consolidated financial statements, with the remaining ownership interests not held by the Company being reflected as noncontrolling interests. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates, and these differences could be material to the financial statements. 4 Cost of ATM Operating Revenues and Gross Profit Presentation The Company presents Cost of ATM operating revenues and Gross profit within its Consolidated Statements of Operations exclusive of depreciation, accretion, and amortization expense related to ATMs and ATM-related assets. The following table sets forth the amounts excluded from Cost of ATM operating revenues and Gross profit for the periods indicated: Three Months Ended Six Months Ended June 30, June 30, (In thousands) Depreciation and accretion expenses related to ATMs and ATM-related assets $ 9,855 $ 8,337 $ 19,641 $ 16,636 Amortization expense 3,667 3,765 7,294 7,744 Total depreciation, accretion, and amortization expenses excluded from Cost of ATM operating revenues and Gross profit $ 13,522 $ 12,102 $ 26,935 $ 24,380 (2) Stock-Based Compensation The Company calculates the fair value of stock-based awards granted to employees and directors on the date of grant and recognizes the calculated fair value, net of estimated forfeitures, as compensation expense over the requisite service periods of the related awards. The following table reflects the total stock-based compensation expense amounts included in the Company's Consolidated Statements of Operations for the periods indicated: Three Months Ended Six Months Ended June 30, June 30, (In thousands) Cost of ATM operating revenues $ 253 $ 169 $ 519 $ 368 Selling, general, and administrative expenses 2,140 1,268 4,105 2,528 Total stock-based compensation expense $ 2,393 $ 1,437 $ 4,624 $ 2,896 The increase in stock-based compensation expense during the three and six month periods ended June 30, 2011 was due to the issuance of additional shares of restricted stock awards ("RSAs"),stock options andrestricted stock units ("RSUs")to certain of the Company's employees and directors during the second half of 2010 and in 2011. All grants during the periods above were granted under the Company's Amended and Restated 2007 Stock Incentive Plan (the "2007 Stock Incentive Plan"). During the first quarter of 2011, the Company granted RSUs under the Company's 2011 Long Term Incentive Plan (the "2011 LTIP"), which isan equity programunder the 2007 Stock Incentive Plan. A base pool of 273,411 RSUs has been set aside for the 2011 LTIP. From this amount, the Compensation Committee of the Company's Board of Directors (the "Committee") granted RSUs totaling 264,750, which could result in the issuance of up to 546,822 shares of common stock in the future, depending on the Company's achievement of certain performance levels during calendar year 2011. The fair value of an individual RSU granted under the 2011 LTIP was $16.82 on the date of the grant. These grants have both a performance-based and a service-based vesting schedule; accordingly, the number of RSUs potentially earned by an individual will be based on the level of performance achieved during calendar year 2011. Once the performance-based vesting requirements are determined to be met by the Committee, the RSUs will be earned by the individual and will vest 50% on the second anniversary of the grant date and 25% each on the third and fourth anniversaries of the grant date. Although the RSUs will not be considered earned and outstanding until at least the minimum performance metrics are met, the Company recognizes the related compensation expense over the requisite service period using a graded vesting methodology, based on the estimated performance levels that management believes will ultimately be met. 5 Options. The number of the Company's outstanding stock options as of June 30, 2011, and changes during the six month period ended June 30, 2011, are presented below: Weighted Number Average of Shares Exercise Price Options outstanding as of January1, 2011 2,511,105 $ 9.63 Exercised (704,239 ) $ 9.91 Forfeited (5,000 ) $ 8.96 Options outstanding as of June30, 2011 1,801,866 $ 9.52 Options vested and exercisable as of June30, 2011 1,657,741 $ 9.76 As of June 30, 2011, the unrecognized compensation expense associated with outstanding options was approximately $0.4 million. Restricted Stock Awards. The number of the Company's outstanding RSAs as of June 30, 2011, and changes during the six month period ended June 30, 2011, are presented below: Number of Shares RSAs outstanding as of January1, 2011 1,558,315 Granted 21,496 Vested (516,628 ) Forfeited (12,500 ) RSAs outstanding as of June30, 2011 1,050,683 The restricted shares granted during thesix month period endedJune 30, 2011 had a total grant-date fair value of approximately $0.4 million, or $19.27 per share.As of June 30, 2011, the unrecognized compensation expense associated with restricted share grants was approximately $10.4 million. (3) Earnings per Share The Company reports its earnings per share under the two-class method. Under this method, potentially dilutive securities are excluded from the calculation of diluted earnings per share (as well as their related impacton the statements of operations) when their impact on net income available to common stockholders is anti-dilutive. Potentially dilutive securities for the three and six month periods ended June 30, 2011 and 2010 included all outstanding stock options and shares of restricted stock, which were included in the calculation of diluted earnings per share for these periods. Additionally, the shares of restricted stock issued by the Company have a non-forfeitable right to cash dividends, if and when declared by the Company. Accordingly, restricted shares are considered to be participating securities and, as such, the Company has allocated the undistributed earnings for the three and six month periods ended June 30, 2011 and 2010 among the Company's outstanding shares of common stock and issued but unvested restricted shares, as follows: 6 Earnings per Share (in thousands, excluding share and per share amounts): Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 Weighted Weighted Average Earnings Average Earnings Shares Per Shares Per Income Outstanding Share Income Outstanding Share Basic: Net income attributable to controlling interests and available to common stockholders $ 8,715 $ 15,195 Less: undistributed earnings allocated to unvested restricted shares (262 ) (478 ) Net income available to common stockholders $ 8,453 41,910,944 $ 0.20 $ 14,717 41,712,659 $ 0.35 Diluted: Effect of dilutive securities: Add: Undistributed earnings allocated to restricted shares $ 262 $ 478 Stock options added to the denominator under the treasury stock method 748,643 763,442 Less: Undistributed earnings reallocated to restricted shares (258 ) (470 ) Net income available to common stockholders and assumed conversions $ 8,457 42,659,587 $ 0.20 $ 14,725 42,476,101 $ 0.35 Three Months Ended June 30, 2010 Six Months Ended June 30, 2010 Weighted Weighted Average Earnings Average Earnings Shares Per Shares Per Income Outstanding Share Income Outstanding Share Basic: Net income attributable to controlling interests and available to common stockholders $ 8,203 $ 12,168 Less: undistributed earnings allocated to unvested restricted shares (347 ) (499 ) Net income available to common stockholders $ 7,856 40,017,215 $ 0.20 $ 11,669 39,910,928 $ 0.29 Diluted: Effect of dilutive securities: Add: Undistributed earnings allocated to restricted shares $ 347 $ 499 Stock options added to the denominator under the treasury stock method 1,075,043 983,578 Less: Undistributed earnings reallocated to restricted shares (338 ) (487 ) Net income available to common stockholders and assumed conversions $ 7,865 41,092,258 $ 0.19 $ 11,681 40,894,506 $ 0.29 The computation of diluted earnings per share excluded potentially dilutive common shares related to RSAs of 531,127 and 526,487 shares for the three and six month periods ended June 30, 2011, respectively, and 558,585 and 339,481 shares for the three and six month periods ended June 30, 2010, respectively, because the effect of including these shares in the computation would have been anti-dilutive. 7 Comprehensive Income (Loss) Total comprehensive income (loss) consisted of the following: Three Months Ended SixMonths Ended June 30, June 30, 2011 2010 2011 2010 (In thousands) Net income $ 8,742 $ 8,248 $ 15,300 $ 12,478 Unrealized losseson interest rate swap contracts, net of income tax benefitof$5.5 million and $4.3 million for the three and six months ended June 30, 2011, respectively (9,747 ) (7,717 ) (6,724 ) (11,101 ) Foreign currency translation adjustments (184 ) (487 ) 1,430 (3,822 ) Total comprehensive (loss) income (1,189 ) 44 10,006 (2,445 ) Less: comprehensive income (loss)attributable to noncontrolling interests 53 (25 ) 204 329 Comprehensive (loss) incomeattributable to controlling interests $ (1,242 ) $ 69 $ 9,802 $ (2,774 ) Accumulated other comprehensive loss, net is displayed as a separate component of stockholders' equity in the accompanying Consolidated Balance Sheets and consisted of the following: June 30, 2011 December 31, 2010 (In thousands) Foreign currency translation adjustments $ (25,139 ) $ (26,569 ) Unrealized losses on interest rate swap contracts, net of income tax benefit of $5.7 million and $1.4 million as of June 30, 2011 and December 31, 2010, respectively (45,208 ) (38,484 ) Total accumulated other comprehensive loss $ (70,347 ) $ (65,053 ) The Company records the unrealized loss amounts related to its domestic interest rate swaps net of estimated taxes in the Accumulated other comprehensive loss, net line item within Stockholders' equity in the accompanying Consolidated Balance Sheets since it is more likely than not thatthe Companywill be able to realize the benefits associated with its net deferred tax asset positions in the future. The Company currently believes that the unremitted earnings of its United Kingdom and Mexico subsidiaries will be reinvested in the corresponding country of origin for an indefinite period of time.Accordingly, no deferred taxes have been provided for the differences between the Company's book basis and underlying tax basis in those subsidiaries or on the foreign currency translation adjustment amounts. (5) Noncurrent Prepaid Expenses and Other Assets As of June 30, 2011, the Company had $20.3 million of noncurrent prepaid expenses, deferred costs, and other assets, compared to $3.8 million as of December 31, 2010. Included in the balance as of June 30, 2011 was a $16.2 million receivable recorded foran insurance receivable,related tothe loss sustained as a result of the misappropriation of cash in February 2010 by the president and principal owner of Mount Vernon Money Center ("MVMC"), one of the Company's third-party armored service providers in the Northeast United States. InMarch 2011, Cardtronics filed a claim under its own cash insurance policy for $16.2 million, the total amount of the cash misappropriated by MVMC. In May 2011, the Company's supplier of the vault cash demanded repayment from the Company for the $16.2 million that MVMC had misappropriated. The Company subsequently repaid this amount to the vault cash provider through a borrowing under its revolving credit facility. The Company's insurance provider has acknowledged that the loss event is a covered event under the policy, but has taken the position thatthe final amount of the loss isnot yet determinablebecause the Companymayrecover portions or all of theloss through a combination of MVMC insurance, seized and forfeited assets and other potential sources of recovery. As a result of making the repayment to the vault cash provider, the Company recorded a receivable, currently classified as non-current, as the Company expects to receive full reimbursement of the amount of misappropriated cash. In July 2011, the Company's insurer reimbursed the Company for its interest carrying costs incurred from the date of repayment of the loss to the vault cash provider through June 30, 2011. Based on current facts and circumstances, the Company believes that it is probable that it will be able to fully recover the $16.2 million recorded as a receivable. Events continue to develop in this matter, and as a result, the expected timing and ultimate amount expected to be recovered are subject to change. 8 Intangible Assets Intangible Assets with Indefinite Lives The following table presents the net carrying amount of the Company's intangible assets with indefinite lives as of June 30, 2011, as well as the changes in the net carrying amounts for the six month period ended June 30, 2011, by segment: Goodwill U.S. U.K. Mexico Total (In thousands) Balance as of January 1, 2011: Gross balance $ 150,461 $ 63,393 $ 707 $ 214,561 Accumulated impairment loss — (50,003 ) — (50,003 ) $ 150,461 $ 13,390 $ 707 $ 164,558 Foreign currency translation adjustments — 423 (7 ) 416 Balance as of June 30, 2011: Gross balance $ 150,461 $ 63,816 $ 700 $ 214,977 Accumulated impairment loss — (50,003 ) — (50,003 ) $ 150,461 $ 13,813 $ 700 $ 164,974 Trade Name U.S. U.K. Total (In thousands) Balance as of January1, 2011 $ 200 $ 3,105 $ 3,305 Foreign currency translation adjustments — 98 98 Balance as of June30, 2011 $ 200 $ 3,203 $ 3,403 Intangible Assets with Definite Lives The following is a summary of the Company's intangible assets that are subject to amortization as of June 30, 2011: Gross Net Carrying Accumulated Carrying Amount Amortization Amount (In thousands) Customer and branding contracts/relationships $ 160,731 $ (102,293 ) $ 58,438 Deferred financing costs 8,514 (2,909 ) 5,605 Exclusive license agreements 6,517 (4,425 ) 2,092 Non-compete agreements 167 (109 ) 58 Total $ 175,929 $ (109,736 ) $ 66,193 9 Accrued Liabilities Accrued liabilities consisted of the following: June 30, 2011 December 31, 2010 (In thousands) Accrued merchant fees $ 14,379 $ 12,310 Accrued armored fees 5,700 4,322 Accrued interest expense 5,506 5,740 Accrued compensation 4,222 7,038 Accrued merchant settlement amounts 3,729 4,583 Accrued cash rental and management fees 2,469 2,411 Accrued interest rate swap payments 2,053 2,199 Accrued purchases 1,208 2,046 Accrued ATM telecommunications costs 940 1,402 Accrued processing costs 914 764 Accrued maintenance fees 776 949 Other accrued expenses 8,986 6,779 Total $ 50,882 $ 50,543 (8) Long-Term Debt The Company's long-term debt consisted of the following: June 30, 2011 December 31, 2010 (In thousands) 8.25% Senior subordinated notes due September 2018 $ 200,000 $ 200,000 Revolving credit facility, including swing-line credit facility (weighted-average combined rate of 3.1% as of June 30, 2011 and December31, 2010) 40,100 46,200 Equipment financing notes 7,625 8,633 Total 247,725 254,833 Less: current portion 3,326 3,076 Total long-term debt, excluding current portion $ 244,399 $ 251,757 Revolving Credit Facility As of June 30, 2011, the Company's revolving credit facility provided for $175.0million in borrowings and letters of credit (subject to the covenants contained within the facility), had a termination date of July 2015, and contained a feature that allows the Company to expand the facility up to $250.0 million, subject to the availability of additional bank commitments by existing or new syndicate participants. On July 25, 2011,concurrent with the closing of the acquisition of the EDC ATM business, the Company amendedits credit facility toexpand the borrowing capacity to $250.0 million and extend the term of the facility by one year through July 15, 2016. In addition, the amended credit facility further allows the Company to expand the facility up to $325.0 million, subject to the availability of additional bank commitments by existing or new syndicate participants. The amendment alsomodifies certain pricing terms and restrictive covenants. See Note 18, Subsequent Events, for additional details on the EDC acquisition and the amendment of the revolving credit facility. This revolving credit facility includes a $15.0 million swing line facility, a $60.0 million foreign currency sub-limit, and a $20.0 million letter of credit sub-limit. Borrowings under the facility bear interest at a variable rate, based upon the Company’s total leverage ratio and the London Interbank Offered Rate ("LIBOR") or Alternative Base Rate (as defined in the agreement) at the Company's option.
